^.1




  -      L                                                                                 09/17/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0004


                                        PR 21-0004
                                                                           FILED
                                                                            SEP 17 2021
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
 IN RE THE PETITION OF                                                     State of Montana
                                                                     ORDER
 EDWARD EUGENE ANGWIN




       Edward Eugene Angwin has petitioned this Court for admission to active status in
the State Bar of Montana after having been on inactive status since June 2017.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
                        ''C")
       DATED this I        day of September, 2021.

                                                  For the Court,




                                                                   Chief Justice